EXHIBIT 23 Consent of Independent Registered Public Accounting Firm The Board of Directors The Brink’s Company: We consent to the incorporation by reference in the registration statementson Form S-8 (Nos. 2-64258, 33-2039, 33-21393, 33-53565, 333-78631, 333-70758, 333-70772, 333-146673, 333-152552, 333-133073, 333-158285, and 333-165567)and on Form S-3 (No. 333-179752) of The Brink’s Company of our report dated February27, 2013, with respect to the consolidated balance sheets of The Brink’s Company as of December31, 2012 and 2011, and the related consolidated statements of income, comprehensive income (loss), equity, and cash flows for each of the years in the three-year period ended December31, 2012, and the effectiveness of internal control over financial reporting as of December31, 2012, which reports appear in the December31, 2012 annual report on Form 10-K of The Brink’s Company. Richmond, Virginia February27, 2013
